{¶ 1} I respectfully dissent. Notwithstanding the equitable basis of the trial court's distributive award, the effect of the award was to distribute Husband's separate property as if it were the parties' marital property. If the court had determined that the farm appreciated in value between the parties' marriage and their divorce due to Wife's labor or contributions, then a distributive award based on that appreciation would be equitable. By considering only the value of the farm at the time of the divorce in calculating the amount of the distributive award, however, the court effectively divided Husband's separate property as if it were the parties' marital property. I would reverse.